1’lie opinion of Hie court ivas delivered by
Garrison, J.
Doubtlessly, the commissioners, as suggested by the court below, would bare been justified in rejecting both bids because of the intimate connection between Hie two bidders. The trouble is that they did not know of such connection when they awarded the contract, in reliance upon the declarations of both bidders that there was no connection between them.
I am noi referring to the first declaration, which covered joint interest in the bid and the contract when awarded, but to the second declaration which dealt with the bidders themselves by declaring that there ivas no connection between *170them,, whereas tire fact was that one was the general superintendent of the other. This anomalous situation is not .explained away either upon the theory that the company did want the contract or that it did not want it; if the former, wli3r did'it encouarge the competition of its own manager? If the latter, why did it bid at all ?
The atmosphere of suspicion that could not but be created by the disclosure of the real facts, coupled with the disingenuous character of the declarations made by both bidders would have justified the rejection of both bids or at least the serious consideration by the commissioners of the. propriety of taking such a course “in the best interests of the city.” Of the benefit of this exercise of discretion by the commissioners the city was entirely deprived by the circumstance that the discrepancy between the declared facts and the actual facts was not known to the commissioners when they awarded the contract.
In addition to this detriment the award of the contract, under the circumstances,, was for the same reason detrimental in so far as it necessarily rested upon false and misleading information both as to the fact of independent competition and as to the fallacious standard set up as to the lower of the two apparently competitive bids.
Apart from the public detriment presumably resulting from the false impressions under which the contract was awarded to Crichfield, such award should be set aside upon a ground directly affecting him. Crichfield knew what his connection with his company was; he knew also that he had declared that there was no connection between them; he knew, therefore, that in acting upon the faith of his declaration the commissioners would necessarily act under a false impression as to the actual facts. They did so act in awarding the contract to him. The doctrine applicable to such a situation is thus stated by this court in the ease of Lomerson v. Johnston, 47 N. J. Eq. 312: “In order to establish a ease of false representation it is not necessary that something which is false should have been stated as if it were true. If the presentation of that which is true creates an impression which is false, *171it is. as to Mm who, seeing the misapprehension, seeks to profit by it, a case of false representation.”
Under this doctrine (Richfield cannot retain the contract awarded to him under a misapprehension of which lie was cognizant without committing this court to an approval of an entirely indefensible practice.
Tiie judgment by the Supreme Court is reversed and the award of the contract set aside.
For affirmance—Xone.
For reversal—The' Chancellor, Chief Justice, Garrison, Trexcharii, Parker, Bergen, Black, White, Heppexhuimkr, Williams, Gardner, JJ. 11.